*NOT FOR PUBLICATION*

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                        :
DIANE VACCARO, on behalf of herself and :      Civil Action No.: 18-11852(FLW)
those similarly situated,               :
                                        :
            Plaintiffs,                 :
      v.                                :
                                        :                 OPINION
AMAZON.COM.DEDC, LLC,                   :
                                        :
            Defendant.                  :
                                        :

WOLFSON, United States District Judge:

      Under the Fair Labor Standards Act (“FLSA”), the United States Supreme

Court, in Integrity Staffing Solutions, Inc. v. Busk, 145 S. Ct. 513 (2014), held

that Amazon warehouse employees’ time spent waiting to undergo post-shift

security screenings is not compensable as overtime wages. In this putative class

action, Plaintiff Diane Vaccaro (“Plaintiff” or “Vaccaro”) sued Defendant

Amazon.com.dedc, LLC (“Defendant” or “Amazon”), alleging that Amazon’s

refusal to pay wages for employees’ time spent waiting to be screened at a

security check point, after their work shift concluded, violates New Jersey Wage

and Hour Law (“NJWHL”). Because Integrity Staffing only dealt with Federal law,

Plaintiff argues that the plain statutory language of the NJWHL, together with

state cases interpreting the statute, compel a different result. The substantive

issue presented in this matter turns on whether the NJWHL should be




                                       1
interpreted in the same manner as the FLSA, such that the Supreme Court’s

ruling in Integrity Staffing is dispositive of Plaintiff’s wage claims.

      Presently before me, there are two separate motions: 1) Plaintiff’s motion

for remand, and 2) Defendant’s motion for judgment on the pleadings. For the

reasons set forth below, I find that Defendant properly removed this matter

pursuant to the Class Action Fairness Act (“CAFA”), and therefore, Plaintiff’s

motion for remand is DENIED. Further, Defendant’s motion for judgement on

the pleadings is administratively terminated.

                  BACKGROUND and PROCEDURAL HISTORY

      The facts of this case are straightforward.         I recount them from the

Amended Complaint and Defendant’s Answer on this motion. 1 In June 2017,

Vaccaro was hired by Amazon as a warehouse worker at Amazon’s fulfillment

center in Robbinsville, New Jersey. Am. Compl., ¶ 17. She was paid hourly at

the rate of $13.50 per hour, and designated as a non-exempt employee under

New Jersey state law. Id. at ¶ 18. Vaccaro submits that she “regularly works at

least 40 hours in a workweek according to Defendant’s determination of her

hours worked.” Id. at ¶ 19.




1      While Plaintiff argues that the Court cannot consider anything outside of
her Complaint, on a Rule 12(c) motion, however, the factual allegations in the
Answer are also taken as true to the extent they have not been denied or do not
conflict with the Complaint. See A.P. v. Allegro Sch., Inc., No. 17-281, 2017 U.S.
Dist. LEXIS 164371, at *5 n.2 (D.N.J. Sep. 29, 2017)(“Generally, the Court in
considering a Rule 12(c) motion is confined to the allegations of the complaint
and answer . . . .”); Rivers v. Credit Suisse Bos. Fin. Corp., No. 05-6011, 2007
U.S. Dist. LEXIS 23621 (D.N.J. Mar. 30, 2007); Ullman v. Express Scripts, Inc.,
No. 06-3065, 2007 U.S. Dist. LEXIS 42887 (D.N.J. June 13, 2007).


                                          2
      Vaccaro states that at the end of each workday, Amazon requires

employees to submit to a security screening. Id. at ¶ 32. According to Vaccaro,

employees must wait among hundreds of other warehouse employees to pass

through security after clocking out at the end of each shift. Id. at ¶ 33. The

screening consists of waking through a metal detector and placing personal

items on a conveyer belt to be scanned via x-ray. Id. at ¶ 34. In the event

Amazon determines that certain employees require additional screening, these

employees must submit to a mandatory “secondary screening,” which “involves

reporting to the secondary screening area so that a security guard can search

them.” Id. at ¶ 35. Vaccarro complains that the employees’ time spent waiting

to be screened when off-the-clock was not compensated by Amazon, and in that

regard, Vaccaro avers that “Defendant’s failure to pay them for the additional

time spent in screenings resulted in Defendant paying [employees] less than at

least one and one-half times their regular rate for all hours worked over 40 hours

in a workweek.” Id. at ¶ 37.

      Moreover, Vaccaro alleges that Amazon requires employees to take a 30-

minute unpaid meal break each workday. Id. at ¶ 39. In that regard, employees

are expected to clock out at the beginning of their meal breaks, and clock in at

the end of the breaks. Id. at ¶ 40. Similar to the end of a shift, Vaccaro avers

that before leaving Amazon’s premises during a meal break, the employer

requires employees “to go through the same security screening process,” and

“[d]ue to the mandatory security screenings and the vastness of Defendant’s

parking lots, and the remoteness of Defendant’s facilities, [employees were]



                                        3
unable to leave their places of work and engage in their own pursuits during

meal breaks.” Id. at ¶¶ 41-42. Under these facts, Vaccaro maintains that the

NJWHL requires Amazon to compensate employee’s break as work time. Id. at

¶ 43.

        Initially, Plaintiff brought the class action complaint against Amazon in

state court, asserting two separate causes of action under the NJWHL; Count I

claims that Amazon failed to pay overtime wages for time spent in security

screenings, and Count II seeks overtime wages for time spent on meal breaks.

Id. at ¶¶ 44-50, 52-53. Defendant timely removed the matter to this Court,

basing jurisdiction on the Class Action Fairness Act (“CAFA”). Subsequently,

Plaintiff filed her motion to remand, arguing that Defendant has failed to

establish CAFA’s amount in controversy requirement of $5 million.           While

Defendant opposes the motion, it also moves for judgment on the pleadings.

        I note that the Western District of Kentucky, since 2014, has been

assigned a Multi-District Litigation, In re Amazon.com, Inc., Fullfillment Center

Fair Labor Standards Act (FLSA) and Wage and Hour Litigation (“Amazon MDL”),

Civ. Action No. 14-2504, dealing with the exact claims and issues brought by

Plaintiff in this case, albeit under different states’ wage and hour laws than New

Jersey state law. Because of certain recent developments within the Amazon

MDL and the Sixth Circuit, I am providing Defendant with an opportunity to

determine whether a petition to transfer this matter to the Amazon MDL is

appropriate.    As such, Defendant’s motion for judgment on the pleadings is

temporarily terminated. Should Defendant elect not to petition for transfer, its



                                        4
motion for judgment on the pleadings shall be re-listed for adjudication. In the

interim, I will decide the motion to remand.

                                   DISCUSSION

I.    Motion to Remand

      Under 28 U.S.C. § 1441, “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed

by the defendant or defendants to the district court.” The defendant seeking to

remove the matter bears the burden of showing that (1) federal subject matter

jurisdiction exists, (2) removal was timely filed, and (3) removal was proper. 28

U.S.C. §§ 1441, 1446, 1447; Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d

Cir. 1990), cert. denied, 498 U.S. 1085 (1991). After a case has been removed,

the district court, however, may nonetheless remand it to state court if the

removal was procedurally defective or subject matter jurisdiction is lacking. 28

U.S.C. § 1447(c).

      Federal district courts have original jurisdiction on the basis of diversity

of citizenship where (1) the matter in controversy exceeds the sum or value of

$75,000, and (2) there is diversity of citizenship between each plaintiff and each

defendant in the case. See, e.g., Kaufman v. Allstate N.J. Ins. Co., 561 F.3d 144,

148 (3rd Cir. 2009) (citing 28 U.S.C. § 1332(a)(1)). Alternatively, pursuant to

CAFA, federal district courts have original jurisdiction over class actions where

(1) the matter in controversy (i.e., the aggregated claims of the individual class

members) exceeds the sum or value of $5,000,000, exclusive of interest and

costs, (2) any member of a class of plaintiffs is a citizen of a state different from



                                         5
any defendant, and (3) the class has at least 100 members. 28 U.S.C. §

1332(d)(2)(A), (d)(5)(B), (d)(6); Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345,

1348 (2013); Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 358 (3d Cir. 2015).

“A party asserting federal jurisdiction in a removal case bears the burden of

showing ‘that the case is properly before the federal court.’” Judon v. Travelers

Prop. Cas. Co. of Am., 773 F.3d 495, 500 (3d Cir. 2014) (quoting Frederico v.

Home Depot, 507 F.3d 188, 193 (3rd Cir. 2007)); see also Morgan v. Gay, 471

F.3d 469, 473 (3rd Cir. 2006), cert. denied, 552 U.S. 940 (2007). Any doubts

must be resolved in favor of remand. Samuel-Bassett, 357 F.3d at 403.

      “[A] defendant's notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “Thus,

the grounds for removal should be made in 'a short plain statement,' just as

required of pleadings under Fed. R. Civ. P. 8(a).” Grace v. T.G.I. Fridays, Inc., No.

14-7233, 2015 U.S. Dist. LEXIS 97408, at *8-9 (D.N.J. July 27, 2015) (citing

Dart Cherokee, 135 S. Ct. at 553). No evidentiary support is required, and the

Court should accept a defendant's allegations unless they are contested by the

plaintiff or questioned by the Court. See Dart Cherokee, 135 S. Ct. at 553. When

the sufficiency of the jurisdictional allegations in a notice of removal is

challenged, the parties must submit proofs for the court to decide, by a

preponderance of the evidence, whether the jurisdictional requirements are

satisfied. See id. at 554.




                                         6
       To “determine whether the matter in controversy” exceeds the $5,000,000

jurisdictional threshold courts must aggregate “the claims of individual class

members.” 28 U.S.C. § 1332(d)(6). In other words, CAFA instructs “the District

Court to determine whether it has jurisdiction by adding up the value of the

claim of each person who falls within the definition of [the] proposed class and

determine whether the resulting sum exceeds $5 million.” Std. Fire Ins. Co. v.

Knowles, 568 U.S. 588, 591 (2013). This calculation involves examining both

“the dollar figure offered by the plaintiff” and plaintiff's “actual legal claims” to

decide whether “the amount in controversy exceeds the statutory threshold,” see

Morgan, 471 F.3d at 474-75, as well as considering the parties’ proofs, when

appropriate, and adjudicate “by a preponderance of the evidence, whether the

amount-in-controversy requirement has been satisfied.” Owens, 135 S. Ct. at

554.

       With regard to the amount-in-controversy, an award of attorneys’ fees

must be included as part of that determination where such an award is provided

for by statute. See, e.g., Alegre v. Atl. Cent. Logistics, No. 15-2342, 2015 U.S.

Dist. LEXIS 100214, at *16 (D.N.J. July 31, 2015) (“Plaintiff seeks reasonable

attorneys' fees as part of the class recovery, and the assessment of the amount

in controversy must account for that relief.”) (citing Suber v. Chrysler Corp., 104

F.3d 578, 585 (3d Cir. 1997); Goldberg v. Healthport Techs., LLC, No. 14-2810,

2014 U.S. Dist. LEXIS 104676, at *7-8 (D.N.J. July 30, 2014) (citing Frederico,

507 F.3d at 199).     Importantly, the NJWHL permits recovery for reasonable

attorney’s fees. See Thompson v. Real Estate Mortg. Network, Inc., 106 F.Supp.3d



                                         7
486, 489-92 (D.N.J. 2015); N.J.S.A. 34:11-56a25 (a provision of the NJWHL

stating that an employee may recover unpaid wages, costs, and attorneys’ fees

in a civil action brought against an employer).

      Here, Plaintiff argues that Defendant has not met its burden of

establishing the amount in controversy under CAFA.              In the Amended

Complaint, Plaintiff seeks to assert claims on behalf of a putative class comprised

of “all persons presently and formerly employed by Defendant as warehouse

workers who worked in New Jersey and were subject to the wage and hour

policies of Defendant . . . at any point during the time period from two (2) years

preceding the date of the instant action was initiated through the present.” Am.

Compl., ¶ 8. In that regard, there is no dispute that the putative class has more

than 100 members. See id. at ¶ 10. According to Defendant in its Notice of

Removal, the putative class contains in excess of 10,000 non-exempt, hourly-

paid employees who worked for Amazon at a New Jersey warehouse facility. See

Notice of Removal, ¶ 23. In fact, according to Amazon, it “employed 65,834

individuals as [warehouse] associates within the State of New Jersey during the

[putative class period].” See Nickerson 2 Decl., ¶ 4. 3 Importantly, Plaintiff does


2      Mr. Nickerson is an economist and the principal of Nickerson & Associates,
LLC, a Seattle-based consulting firm specializing in economic and statistical
analysis, including analyses concerning wage and hour cases. In that regard,
for this particular case, Mr. Nickerson examined Amazon’s employee payroll data
for the relevant period. I note that Plaintiff has not submitted any evidence to
challenge Amazon’s evidentiary support in connection with the amount in
controversy requirements.

3      In connection with its opposition, Defendant submits certifications from
its expert and personnel, who provided certain numeric evidence concerning the
amount in controversy. Plaintiff argues that this Court should disregard such


                                        8
not dispute this figure, which represents the potential number of class

members. 4 As such, with 65,834 potential members, to meet the amount in

controversy, each member’s claim must amount to approximately $75.95. Even

based on the allegations set forth by Defendant in its Notice of Removal, the

amount in controversy of $5 million is clearly met in this context. Plaintiff alleges

in her Complaint that she makes $13.50 per hour. In addition, putting aside

Plaintiff’s claim regarding the security screening, in Count II of the Amended

Complaint, Plaintiff seeks compensation for the unpaid 30-minute meal breaks

during the relevant class period.     See Am. Compl., ¶ 43 (“the time Plaintiffs

spent/spend on meal breaks in compensable work time under the NJWHL”). In

order to meet the $5 million threshold, assuming each member makes $13.50

(typical of Plaintiff’s hourly wage), 5 each potential member would only need to

seek compensation for 12 unpaid meal breaks during the class period of at least

two years, in order fulfill the $75.95 claim requirement.       There could be no



evidence, because Defendant’s initial pleadings in its Notice of Removal are not
plausible. I do not agree. As I have explained in this Opinion, the Court accepts
Defendant's plausible allegations that the amount in controversy exceeds the
jurisdictional threshold,” unless they are contested by Plaintiff. Dart Cherokee,
135 S. Ct. at 553-54. In that regard, when Plaintiff, in her remand motion,
contested the sufficiency of the jurisdictional allegations in Defendant’s Notice
of Removal, the parties must submit proofs for the Court to decide, by a
preponderance of the evidence, whether the jurisdictional requirements are
satisfied. See id. at 554.

4    There is also no dispute that the minimum diversity requirement under
CAFA has been met.

5     Indeed, according Mr. Nickerson, the weighted average regular hourly
wage for the potential class members during the class period is $14.02 per hour.
Nickerson Decl.,¶ 5.


                                         9
serious argument that such a figure would not be met based on the substance

of Plaintiff’s claims.   Having reviewed the record, by a preponderance of the

evidence, I find that Defendant has clearly met its burden of establishing the

amount in controversy.

      Finally, I will comment on Plaintiff’s remaining arguments on her remand

motion.    The crux of Plaintiff’s argument centers on the plausibility of

Defendant’s Notice of Removal. According to Plaintiff, because Defendant makes

various speculative assumptions regarding the amount in controversy, such as

the number of overtime hours compensable by each potential class member and

the hourly wage, Defendant’s pleadings are not reasonable or plausible to meet

the Supreme Court test.      However, as I have repeatedly explained, because

Defendant submitted proofs for this Court to consider in light of Plaintiff’s

challenges, I must consider the evidence in addition to Defendant’s Notice of

Removal. 6 Unless Plaintiff submits other evidence to dispute Defendant’s proofs,


6        To be clear, in cases removed to federal court, “determining the amount in
controversy begins with a reading of the complaint filed in state court.” Samuel-
Bassett, 357 F.3d at 398 (3d Cir. 2004). Because Plaintiff's Amended Complaint
is silent on the specific amount of damages sought, to determine the amount in
controversy, the Court may consider the Complaint, the Notice of Removal, and
the parties’ submissions related to Plaintiff's motion to remand. See USX Corp.
v. Adriatic Ins. Co., 345 F.3d 190, 205 n.12 (3d Cir. 2001) (stating that
jurisdictional facts required to support removal may be found in later-filed
affidavits); Faltaous v. Johnson & Johnson, No. 07-1572, 2007 U.S. Dist. LEXIS
99473, at *18 (D.N.J. Oct. 11, 2007); Kasher Law Grp., LLC v. Ciox Health, LLC,
No. 18-1821, 2018 U.S. Dist. LEXIS 150497, at *7 (D.N.J. Sep. 5, 2018)(“Plaintiff,
however, has challenged Defendant's calculation of the amount in controversy,
and the Court must now consider whether the preponderance of the evidence
supports Defendant's assertion of jurisdiction.”); Pollock v. Trustmark Ins. Co.,
367 F. Supp. 2d 293, 297 (E.D.N.Y. 2005) (“Where there is no dollar amount
alleged in the complaint and the action is in federal court by a notice of removal
. . . . The Court first looks to the complaint, and then to the moving papers, and


                                        10
there is no factual basis for me to find that Defendant’s certifications or other

documentary evidence are not credible.      Thus, based on the uncontroverted

figures included in Amazon’s proffered certifications, I find that the amount in

controversy has easily been met by Defendant.

                                 CONCLUSION

      For the reasons set forth above, Plaintiff’s motion to remand is DENIED.

Defendant’s motion for judgment on the pleadings is administratively

terminated. Should Defendant elect not to petition for transfer this matter to the

Amazon MDL, its Rule 12(c) motion shall be re-listed as an active motion.



DATED: March 13, 2019

                                                  /s/ Freda L. Wolfson
                                                  Freda L. Wolfson
                                                  United States District Judge




then to anything else.” (citing United Food & Comm. Workers Union v. CenterMark
Properties Meriden Square Inc., 30 F.3d 298, 305 (2d Cir. 1994)).


                                       11
